Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2020 has been entered.
 
Response to Amendment
The amendment filed 09/23/2020 has been entered.  Claims 1-5, 7-10, and 13-20 remain pending.  Claims 6 and 11-12 have been cancelled.  

The amendments to the claims have overcome each objection to the claims and rejections under 35 USC 112(b) made in Final Rejection mailed 07/23/2020 and those objections and rejections are hereby withdrawn. 

Response to Arguments
Applicant's arguments filed 09/23/2020 have been fully considered but they are not persuasive. Applicant’s arguments are addressed in Advisory Action and Interview Summary mailed 10/14/2020.  The amendments to the claims have changed the scope of the claim necessitating new or modified grounds of rejection.  Please see new or modified grounds of rejection below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 & 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20040018081 to Anderson.
	(a) Regarding claim 10: 
(i) Anderson discloses a gas turbine engine (Par 0002) comprising: 
an engine casing structure (annular shell 12, Par 0026, Figs 3-9) including a case hook (annular shell 12, rails 23/25, hooks 24/26, Figs 7/9; casing hook at least partially defining first passageways 54, Fig 4; Fig 2 having a case hook similarly located as that in Figure 4) extending from the engine casing structure (Figs 3/7/9); 
a part (BOAS, first shroud 42; vane comprising vane band 64; unlabeled BOAS of Figs 7/9; Pars 0028/0030) having a first hook (any of three hooks: flange 16, hook 22; Par 0026, Figs 2/4/6/7/9), 
wherein the part is retained relative to the engine casing structure by the first hook mating with the case hook (Figs 2/4/6/7/9), 
wherein the first hook is an L-shaped hook having a radially extending portion and an axially extending portion (Figs 2/4/6/7/9), and 
wherein the first hook defines, at least, a portion of a first hook cooling channel (flow passages 118 in vane hook allowing flow indicated by arrows of purge air 98, Fig 2; channels 60, first flow passageways 54, Fig 4; passageway allowing cooling air 58 to flow axially, Figs 6/7/9) extending axially through the axially extending portion of the first hook (Figs 2/4/6/7/9); and 
a coverplate (portion of case hook as interpreted abutting and at least partially forming a portion of a cooling channel with a respective first hook as interpreted above, e.g. rail 23/25 and hook 24/26 in Figs 6/7/9) mounted to the axially extending portion of the first hook (abutting and structurally attached to, Figs 2/4/6/7/9), 
wherein the first hook cooling channel is bounded by the axially extending portion of the first hook and the coverplate (Figs 2/4/6/7/9).  
(b) Regarding claim 13: 
(i) Anderson discloses the gas turbine engine of claim 10. 
(ii) Anderson further discloses wherein the part is a vane (vane comprising vane band 64) and the first hook is a vane hook (see rejection of claim 10 above, Figs 2/4/7/9).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 5, 7, 9, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170211421 to Takamura in view of US 20030035722 to Barrett.
(a) Regarding claim 1: 
(i) Takamura discloses a gas turbine engine (gas turbine 1) comprising: 
an engine casing (casing 6, blade ring 23, and insulation ring 24; Fig 1) structure; 
a part (vane 18 and outer shroud 20) retained relative to the engine casing structure by a pair of first hooks (hooks 33 and protrusion 36 separated by recessed part 60, Pars 0094-0096, Fig 8) and a pair of second hooks (rear hooks 34 and protrusions 37 separated by recessed part 50, Figs 3/8), the pair of second hooks being located aft of the pair of first hooks (Fig 8), 
wherein each of the first hooks and each of the second hooks comprises an L-shaped hook having a radially extending portion and an axially extending hook channel (gaps 42a and 45a, Fig 8), 
a first dam (remaining wall in circumferential areas containing recess 60, Fig 8, similar to remaining wall in circumferential areas containing recess 50, Figs 3/5-6) extending circumferentially between the pair of first hooks (Figs 3/5-6/8), the first dam being configured to seal a first gap between the pair of first hooks (Pars 0097-0100); and 
a second dam (remaining wall in circumferential areas containing recess 50, Figs 3/5-6) extending circumferentially between the pair of second hooks (Figs 3/5-6), the second dam being configured to seal a second gap between the pair of second hooks (sealing surface 45, Pars 0079-0081, Fig 8).
(ii) Takamura does not explicitly disclose wherein the axially extending hook channel is a hook cooling channel, and wherein the hook cooling channel comprises a tubular passage enclosed by the axially extending portion of the L-shaped hook. 
(iii) Barret is also in the field of gas turbines (see title) and teaches a part (circular array of segments 42, Fig 2) with an attachment hook (see annotated image below), wherein the attachment hook extends axially (Fig 2) and has a hook cooling channel comprising a tubular cooling passage (tubular passage formed between radially inner wall of hook, ribs 80, and plates 86; Pars 0019/0022; Figs 2-5) enclosed by the axially extending portion of the L-shaped hook (Figs 2-5).
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hook channels as disclosed by Takamura to be hook cooling channels as taught by Barrett for the purpose of cooling the part via convection cooling (Par 0019-0020/0022).  
(v) The Examiner notes that the hook cooling channels of the proposed combination would each include an inlet at a forward end of the respective L-shaped hook and an outlet at an aft end of the respective L-shaped hook (Par 0081, Fig 8).
(b) Regarding claim 2: 
(i) The proposed combination teaches the gas turbine engine of claim 1. 
(ii) Takamura further discloses wherein the part comprises a vane (vane 18) and the pair of first hooks and the pair of second hooks are each vane hooks (Figs 3/8).
claim 3: 
(i) The proposed combination teaches the gas turbine engine of claim 2. 
(ii) Takamura further discloses wherein the pair of first hooks are located proximate a leading edge of the vane (Fig 8) and the pair of second hooks are located proximate a trailing edge of the vane (Fig 8).
(d) Regarding claim 5: 
(i) The proposed combination teaches the gas turbine engine of claim 1. 
(ii) The proposed combination teaches wherein the pair of first hooks and the pair of second hooks interact with case hooks (Takamura: Fig 8) but do not explicitly teach wherein the first hooks and second hooks are case hooks and extend from the engine casing structure.
(iii) Mere reversal of the arrangement of the pair of first hooks and the pair of second hooks and their respective first pair of case hooks and second pair of case hooks is an obvious modification; see MPEP 2144.04(VI)(A). 
(e) Regarding claim 7: 
(i) The proposed combination teaches the gas turbine engine of claim 1. 
(ii) Takamura further discloses wherein at least one of the first dam or the second dam comprises a non-segmented rail formed integrally with the pair of first hooks (Figs 3/8).
(f) Regarding claim 9: 
(i) The proposed combination teaches the gas turbine engine of claim 1. 
(ii) The proposed combination further teaches wherein the hook cooling channel includes heat transfer enhancement features including at least one of rib turbulators, pin fins, or pedestals (Barrett: turbulators 82, Par 0020, Figs 4/5).

claim 15: 
(i) Takamura discloses a vane assembly (vane segments 30) for a gas turbine engine (gas turbine 1), the vane assembly comprising: 
a vane (vane 18 and outer shroud 20); 
a first forward vane hook (hook 33 and protrusion 36) located proximate a leading edge of the vane (Fig 8) and configured to be received by a first case hook (front engaging part of insulation ring 24) of an engine casing (casing 6, blade ring 23, and insulation ring 24; Fig 1), 
wherein the first forward vane hook is a first L-shaped hook (Fig 8) having a first radially extending portion and a first axially extending portion (Fig 8), and
wherein the first axially extending portion of the first forward vane hook defines, at least, a portion of a first hook channel (gap 42a, Fig 8), the first axially extending portion being configured to engage the first case hook (Figs 1/8); and 
a first aft vane hook (rear hooks 34 and protrusions 37, Figs 3/8) located proximate a trailing edge of the vane (Figs 3/8) and configured to be received by a second case hook (rear engaging part of insulation ring 24, Fig 8) of the engine casing, 
wherein the first aft vane hook is a second L-shaped hook (Figs 3/8) having a second radially extending portion and a second axially extending portion (Figs 3/8), and
wherein the second axially extending portion of the first aft vane hook defines, at least, a portion of a second hook channel (gap 45a, Fig 8).  
(ii) Takamura does not explicitly disclose wherein the first and second hook channels are respective first and second hook cooling channels.
(iii) Barret is also in the field of gas turbines (see title) and teaches a part (circular array of segments 42, Fig 2) with an attachment hook (see annotated image below), wherein 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified hook channels as disclosed by Takamura to be hook cooling channels as taught by Barrett for the purpose of cooling the part via convection cooling (Par 0019-0020/0022).  
(v) The Examiner notes that the hook cooling channels of the proposed combination would each include an inlet at a forward end of the respective L-shaped hook and an outlet at an aft end of the respective L-shaped hook (Par 0081, Fig 8).
(h) Regarding claim 16: 
(i) The proposed combination teaches the vane assembly of claim 15. 
(ii) The proposed combination further teaches wherein the first hook cooling channel extends axially through the first axially extending portion of the first forward vane hook (Fig 8, see rejection of claim 15 above), and wherein the second hook cooling channel extends axially through the second axially extending portion of the first aft vane hook (Fig 8, see rejection of claim 15).
(i) Regarding claims 17 & 18: 
(i) The proposed combination teaches the vane assembly of claim 15. 
(ii) The proposed combination further teaches wherein the first hook cooling channel comprises a tubular passage enclosed by the first axially extending portion of the forward vane hook and a coverplate mounted over at least one of the first forward vane hook or the first aft vane hook (Barrett: axially extending portions of first forward and 
(j) Regarding claim 19: 
(i) The proposed combination teaches the vane assembly of claim 15. 
(ii) Takamura further discloses: 
a second forward vane hook located proximate the leading edge of the vane and circumferentially adjacent to the first forward vane hook (recessed part 60 splits hook 33 and protrusion 36 into two hooks 33 and two protrusions 36, Pars 0094-0096); 
a first dam extending circumferentially between the first forward vane hook and the second forward vane hook (remaining wall in circumferential areas containing recess 60, Fig 8, similar to remaining wall in circumferential areas containing recess 50, Figs 3/5-6/8), the first dam being configured to seal a first gap the between the first forward vane hook and the second forward vane hook (Pars 0097-0100), 
a second aft vane hook located proximate the trailing edge of the vane and circumferentially adjacent to the first aft vane hook (recessed part splits rear hook 34 and protrusion 37 into two hooks 34 and two protrusions 37, Figs 3/8); and 
a second dam extending circumferentially between the first aft vane hook and the second aft vane hook (remaining wall in circumferential areas containing recess 50, Figs 3/5-6/8), the second dam being configured to seal a second gap the between the first aft vane hook and the second aft vane hook (sealing surface 45, Pars 0079-0081, Fig 8).


 claim 20: 
(i) The proposed combination teaches the vane assembly of claim 19. 
(ii) The combined teachings of Takamura as modified by Barrett further teach wherein the first dam is configured to block an axial flow of air and direct air toward the first hook cooling channel, and wherein the second dam is configured to block airflow in an axial direction and direct the air toward the second hook cooling channel (Takamura: compressed air cooling flows to area radially outer shroud 20, Par 0066, and leaks between inter-component gaps to the gas path, Pars 0077/0079, which raises the pressure inside and controls the leakage of leaking compressed air (Pars 0075-0081; therefore, the first and second dam as interpreted above blocks airflow in an axial direction and directs it towards the axially extending portion of the hooks which along with the first and second dams define sealing surfaces 42/42a/45/45a, Figs 4/8).

Claim 4 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170211421 to Takamura in view of US 20030035722 to Barrett as evidenced by US 20130266416 to Bergman.
(a) Regarding claim 4: 
(i) The proposed combination teaches the gas turbine engine of claim 1. 
(ii) The proposed combination does not explicitly teach wherein the part comprises a blade outer air seal, and the pair of first hooks and the pair of second hooks are each blade outer air seal hooks.
(iii) The use of hooks to install blade out air seals is known in the art as evidenced by Bergman (BOAS mounting hook 74, BOAS 34, Fig 3) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second hooks as taught by the combined teachings of 
(b) Regarding claim 8: 
(i) The proposed combination teaches the gas turbine engine of claim 1.
(ii) The proposed combination does not explicitly teach wherein at least one of the first dam or the second dam comprises a feather seal. 
(iii) The use of separable feather seals to at least partially seal the space between two adjacent objects is well known in the art as evidenced by Bergman (feather seals 72/76/78/86/314/320/376/414/476, Par 0027, Figs 3/8/12) and an integral seal structure as taught by the proposed combination with a separable feather seal does not distinguish the claimed invention over the prior art, see MPEP 2144.04(V)(C). 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20040018081 to Anderson in view of US 20060123797 to Zborovsky.
(a) Regarding claim 14: 
(i) Anderson discloses the gas turbine engine of claim 13. 
(ii) The first hook as disclosed by Anderson is located proximate a trailing edge of the vane (Figs 2/4/7/9) however “first hook” is merely semantics and may also just as easily be labeled a “second hook” meeting all structural limitations of the first hook as claimed in claims 10 & 13 as well as the second hook as claimed in claim 14 (see rejection of claims 10 and 13 above).  Anderson further discloses a “first hook” located proximate a leading edge of the vane (vane flange 66) however this vane hook located proximate the leading edge of the vane does not have the cooling channel structure as claimed.    

(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first vane hook located proximate a leading edge of the vane as disclosed by duplicating the second vane hook cooling channel disclosed by Anderson thereby allowing cooling air to flow between the vane and an axially forward component for the purpose of cooling the vane and the axially forward component (Pars 0024/0036, Figs 3A/3B/4).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383.  The examiner can normally be reached on T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUSTIN A PRUITT/               Examiner, Art Unit 3745                                                                                                                                                                                         
/BRIAN P WOLCOTT/               Primary Examiner, Art Unit 3745